DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 17, prior art failed to disclose or fairly suggest display apparatus comprising, along with other recited claim limitations, second conductive line includes a first bypass line and a second bypass line both extending by a first length in the second direction and a third bypass line connecting the first bypass line to the second bypass line. Claims 18-20 depend from claim 17 and hence are also indicated as allowable subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (2017/0176804).
Regarding Claim 1, in Figs 2 and 3, Choi et al. discloses a display apparatus comprising: a substrate including a display area 200 (labeled in Fig. 1) and a non-display area 100 (labeled in Fig. 1) disposed around the display area; a driving circuit disposed in the non-display area (see paragraphs 0006-0008): a first conductive line 111 extending in a first direction (horizontal) and disposed in the non-display area; a second conductive line 113 (horizontal) extending in the first direction and disposed on the first conductive line: and a third conductive line 115 extending in the first direction (horizontal) and disposed on the second conductive line wherein the second conductive 113 line overlaps the first conductive line 111 by a first width or is spaced apart from the first conductive line by a first distance in a plan view and the third conductive line 115 overlaps the first conductive line 111 by a second width or is spaced apart from the first conductive line by a second distance in the plan view.  
Regarding Claim 2, a fourth conductive line 117 extending in the first direction (horizontal) and disposed on the third conductive line 115, wherein the fourth conductive line overlaps the second conductive line 113 by a third width or is spaced apart from the second conductive line by a third distance.  
Regarding Claim 5, a fifth conductive line 119 (portion of it) extending in a second (vertical) direction intersecting the first direction and disposed on the fourth conductive line 117, wherein the fifth conductive line 119 at least partially overlaps the first conductive line111, the second conductive line 113, the third conductive line 115, and the fourth conductive line 117.  
Regarding Claim 6, in paragraphs 0040, 0057 and 0058, the driving circuit includes a first sub driving circuit, a second sub driving circuit, a third sub driving circuit, and a fourth sub driving circuit, and the first sub driving circuit, the second sub driving circuit, the third sub driving circuit, and the fourth sub driving circuit are spaced apart from each other in the first direction.  
Regarding Claim 7, the fifth conductive line 119 includes a plurality of fifth conductive lines and each of the plurality of fifth conductive lines is spaced apart from the first sub driving circuit, the second sub driving circuit, the third sub driving circuit, and the fourth sub driving circuit in the first direction (see paragraphs 0040, 0057 and 0058)
Regarding Claim 8, the first conductive line 111 is electrically connected to the second sub driving circuit (see paragraphs 0040, 0057 and 0058).  
Regarding Claim 9, the second conductive line 113 connects the second sub driving circuit to the third sub driving circuit (see paragraphs 0040, 0057 and 0058)
Regarding Claim 10, the third conductive line 115 connects the second sub driving circuit to the fourth sub driving circuit (see paragraphs 0040, 0057 and 0058).  
Regarding Claim 11, the fourth conductive line 117 is electrically connected to the first sub driving circuit (see paragraphs 0040, 0057 and 0058)  
Regarding Claim 12, in paragraphs 0055 and 0056, a first insulating layer ILD1 disposed between the first conductive line 111 and the second conductive line 113; a second insulating layer ILD2 disposed between the second conductive line 1113 and the third conductive line 115; a third insulating layer ILD3 disposed between the third conductive line 115 and the fourth conductive line 117; and a fourth insulating layer ILD4 disposed between the fourth conductive line 117 and the fifth conductive line 119.  
Regarding Claim 13, in paragraphs 0055 and 0056, a planarization layer ILD5 disposed on the fifth conductive line 119.  
Regarding Claim 14, in paragraphs 0042 and 0045, pixels arranged in the display area, wherein the first conductive line and the fourth conductive line transmit at least one of a scan signal, a previous scan signal, an emission control signal, and an initialization voltage to the pixels.  
Regarding Claim 15, in Figs 2 and 3, Choi et al. discloses a display apparatus comprising: a substrate including a display area 200 and a non-display area 100 (labeled in Fig. 4) disposed around the display area; a driving circuit disposed in the non-display area (see paragraphs 0006-0008); a first conductive line 111 extending in a first direction and disposed in the non-display area; a second conductive line 113 extending in the first direction and disposed on the first conductive line; a third conductive line 115 extending in the first direction and disposed on the second conductive line; a fourth conductive line 117 extending in the first direction and disposed on the third conductive line; and a fifth conductive line 119 extending in a second direction intersecting the first direction and disposed on the fourth conductive line.  
Regarding Claim 16, the fifth conductive line 119 at least partially overlaps the first conductive line, the second conductive line, the third conductive line, and the fourth conductive line.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (20170176804) in view of Kim et al. (20170309651).
Regarding Claim 3, Choi et al. discloses everything except to disclose the limitation where, the first width, the second width, and the third width are equal to or greater than about 1 micrometer.  However, Kim et al. discloses a display device where in paragraphs 0170 and 0228 along with paragraphs 0171, 0172, 0174, 0176, 0211, 0228, 0230 and 0231, the required width is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required width limitation in Choi et al. as taught by Kim et al. in order to prevent shorting between the conductive lines resulting from residual metal layers after photolithography step. 
Regarding Claim 4, Choi et al. discloses everything except to disclose the limitation where the first distance, the second distance, and the third distance are equal to or greater than about 0.75 micrometer and equal to or less than about 1 micrometer.  However, Kim et al. discloses a display device where in paragraphs 0170 and 0228 along with paragraphs 0171, 0172, 0174, 0176, 0211, 0228, 0230 and 0231, the required distance is disclosed. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required distance limitation in Choi et al. as taught by Kim et al. in order to prevent shorting between the conductive lines resulting from residual metal layers after photolithography step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/           Primary Examiner, Art Unit 2826                                                                                                                                                                                             	7/2/2022